The opinion of the court was delivered by
Lewis, C. J.
The power of alienation is one of the usual incidents of ownership; but its existence depends upon the unity of title with capacity to contract. It has therefore no place where the ownership is in persons under legal disabilities, such as infants, lunatics, and femes covert. The Act of 11th April, 1848, in preserving to married-women their estates “as fully .after marriage as before,” does not remove the disabilities created by the marriage relation. It was not intended for any such purpose. The object was to restrain the husband, and his creditors from so exer-' eising their power over the estate as to deprive the wife of the' use of it, and not to enlarge the power of the wife so as to take her out of the protection of the law. By the terms of the statute,', she is to “ own, use, and enjoy” the estate. She may do all this without pledging it for her husband’s debts, swapping it off for other property, or otherwise parting with it. If she desires to dispose of the estate, real or personal, she may make her husband the agent for the purpose by an instrument, duly acknowledged, separate and apart from him. This is the only method provided by whieh she can dispose of her personal property. Her real estate may be disposed of in the same way, or in the method allowed before the Act of 1848. But in both cases the law, for her protection, requires an acknowledgment separate and apart from her husband. These are the general principles which govern her rights. There are exceptional cases. But an exchange of land is *294not one of them. The decree of the Orphans’ Court is in accordance with these views.
Decree affirmed.